Citation Nr: 1512548	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  15-05 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to financial assistance for federal on-the-job training (OJT) under the provisions of Chapter 31, Title 38, United States Code (Training and Rehabilitation for Veterans with Service-Connected Disabilities).


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from August 2005 to November 2005 and from September 2008 to October 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2014 decision letter from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Initially, the Board notes that in December 2014 the Veteran also filed a notice of disagreement with the effective dates assigned for his low back disabilities, service connection for which had been granted and ratings and effective dates assigned in an October 2014 rating decision.  He claimed that the effective date should be January 15, 2013.  In a January 2015 letter, the RO acknowledged the notice of disagreement and indicated that a statement of the case (SOC) would be issued.  As the RO has acknowledged the notice of disagreement and has taken steps to continue adjudication of the claim, the Board concludes that no further action as to these issues is warranted at this time.  Cf. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2014).  In this case, the Veteran properly requested a hearing before a Veterans Law Judge at his local RO in his February 2015 substantive appeal (VA Form 9).  Accordingly, the Veteran should be afforded a hearing before the Board as requested.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule the Veteran for a hearing before the Board at the RO (Travel Board) for the above issue on appeal, after which the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




